 

AGREEMENT

 

THIS AGREEMENT (this “Agreement”), dated as of October 10, 2016, is entered into
by and among Quantum Materials Corp., a Nevada corporation (the “Company”),
Carson Haysco Holdings, LP, a Texas limited partnership (“Carson Haysco”) and
Carson Diversified Investments, LP, a Texas limited partnership (“Carson
Diversified” and together with Carson Haysco, the “Holders”).

 

WHEREAS, pursuant to (i) that certain Convertible Debenture, dated January 15,
2015, the Company agreed to pay Carson Haysco the principal amount of $250,000
on or before January 15, 2017 (the “Maturity Date”) and (ii) that certain
Convertible Debenture, dated January 15, 2015, the Company agreed to pay Carson
Diversified the principal amount of $250,000 on or before the Maturity Date
(collectively, the “2015 Convertible Debentures”);

 

WHEREAS, pursuant to (i) that certain Common Stock Purchase Warrant, dated
January 31, 2014, the Company granted Carson Haysco the right and option to
purchase up to 2,500,000 shares of common stock of the Company (“Shares”) at an
exercise price of $0.06 (the “2014 Carson Haysco Warrant”) and (ii) that certain
Company Stock Purchase Warrant, dated January 31, 2014, the Company granted
Carson Diversified the right and option to purchase up to 2,500,000 Shares at an
exercise price of $0.06 (the “2014 Carson Diversified Warrant” and together with
the 2014 Carson Haysco Warrant, the “2014 Warrants”);

 

WHEREAS, pursuant to (i) that certain Common Stock Purchase Warrant, dated
January 31, 2015, the Company granted Carson Haysco the right and option to
purchase up to 3,125,000 Shares at an exercise price of $0.06 (the “2015 Carson
Haysco Warrant”) and (ii) that certain Company Stock Purchase Warrant, dated
January 31, 2015, the Company granted Carson Diversified the right and option to
purchase up 3,125,000 Shares at an exercise price of $0.06 (the ” 2015 Carson
Diversified Warrant”, and together with the 2015 Carson Haysco Warrant, the
“2015 Warrants”); and

 

WHEREAS, the Company and Holders have agreed to enter into this Agreement (i) to
amend the 2015 Convertible Debentures to extend the Maturity Date, (ii) to amend
the 2014 Warrants to permit the cashless exercise of 1,250,000 Shares to Carson
Haysco and 1,250,000 Shares to Carson Diversified and to terminate the 2014
Warrants upon the Cashless Exercise (defined below) and (iii) to exercise the
2015 Warrants for the 2015 Warrant Purchase Price (defined below) in exchange
for the Company’s issuance of 3,125,000 Shares to Carson Haysco and 3,125,000
Shares to Carson Diversified.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and the Holders hereby agree as
follows:

 

1. Amendment to 2015 Convertible Debentures. The Maturity Date of the 2015
Convertible Debentures is extended to January 15, 2018 with all other terms and
provisions thereof remaining in full force and effect.

 

2. Amendment to 2014 Warrants; Termination of Remaining 2014 Warrants. The
Company hereby agrees to the following: (i) the issuance of 1,250,000 Shares
(one-half) of the 2,500,000 Shares pursuant to the 2014 Carson Haysco Warrant in
exchange for the cancellation of the remaining unexercised portion of the 2014
Carson Haysco Warrants with such 1,250,000 Shares to be issued upon receipt of
the warrant exercise form attached hereto as Exhibit A and (ii) the issuance of
1,250,000 Shares (one-half) of the 2,500,000 Shares pursuant to the 2014 Carson
Diversified Warrant in exchange for the cancellation of the remaining
unexercised portion of the 2014 Carson Diversified Warrant with such 1,250,000
Shares to be issued upon receipt of the warrant exercise form attached hereto as
Exhibit B (collectively, the “Cashless Exercise”). In exchange for and upon the
Cashless Exercise, each of the Company, Carson Haysco and Carson Diversified
agrees to the following: (i) the right and option to purchase the remaining
1,250,000 Shares pursuant to the 2014 Carson Haysco Warrant and the right and
option to purchase the remaining 1,250,000 Shares pursuant to the 2014 Carson
Diversified Warrant shall terminate and not be issued to any other holder, (ii)
Carson Haysco and Carson Diversified shall have no further rights under the
respective 2014 Warrants, and (iii) the Cashless Exercise is the full and
complete exercise of the 2014 Warrants.

 

 1 

 

 

3. Exercise of 2015 Warrants. Each of Carson Haysco and Carson Diversified
hereby elects exercise the respective 2015 Carson Haysco Warrant for $187,500
and the 2015 Carson Diversified Warrant for $187,500 for the aggregate purchase
price of $375,000 (the “2015 Warrant Purchase Price”), and the Company hereby
agrees to issue 3,125,000 Shares to Carson Haysco and 3,125,000 Shares to Carson
Diversified upon receipt of (i) the 2015 Warrant Purchase Price and (ii) the
subscription forms attached to the respective 2015 Warrants.

 

4. Representations and Warranties. The Company hereby makes to the Holders the
following representations and warranties:

 

(a) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company, its board of directors or its stockholders in
connection therewith. This Agreement has been duly executed by the Company and,
when delivered in accordance with the terms hereof will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies, and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(b) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s or any subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any lien upon any of
the properties or assets of the Company or any subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any material agreement, credit facility, debt
or other material instrument (evidencing a Company or subsidiary debt or
otherwise) or other material understanding to which the Company or any
subsidiary is a party or by which any property or asset of the Company or any
subsidiary is bound or affected, or (iii) conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a material adverse
effect.

 

(c) Duly Authorized. Upon the exercise of the 2014 Carson Haysco Warrant and the
2014 Carson Diversified Warrant pursuant to Section 2 in exchange for the
cancellation of the remaining unexercised portion of such warrants and upon the
exercise of the 2015 Carson Haysco Warrant and the 2015 Carson Diversified
Warrant pursuant to Section 3 in exchange for delivery of the 2015 Warrant
Purchase Price, the 4,375,000 shares of the Company’s Shares issued to each of
Carson Haysco and Carson Diversified (or 8,750,000 shares in the aggregate) will
all be duly authorized, validly issued, fully paid and non-assessable and free
and clear of any liens.

 

5. Miscellaneous.

 

(a) Except as expressly set forth above, all of the terms and conditions of the
2015 Convertible Debentures and the Warrants shall continue in full force and
effect including, but not limited to, the option to fund the remaining $150,000
of the Phase 2 Convertible Debentures and to obtain the remaining Phase 2
Warrants as each is defined in that certain Amended and Restated Subscription
Agreement dated January 15, 2015, by and among the Company, Carson Haysco and
Carson Diversified. The Company shall, within three (3) trading days of the date
hereof, issue a Current Report on Form 8-K disclosing the material terms of the
transactions contemplated hereby (the “8-K Filing”). From and after the filing
of the 8-K Filing with the Securities and Exchange Commission, the Holders shall
not be in possession of any material, nonpublic information received from the
Company, any of its subsidiaries or any of their respective officers, directors,
employees or agents that is not disclosed in the 8-K Filing. The Company shall
consult with the Holders in issuing any other press releases with respect to the
transactions contemplated hereby.

 

 2 

 

 

(b) This Agreement may be executed in two or more counterparts and by facsimile
signature or otherwise, and each of such counterparts shall be deemed an
original and all of such counterparts together shall constitute one and the same
agreement.

 

(c) If any provision of this Agreement is prohibited by law or otherwise
determined to be invalid or unenforceable by a court of competent jurisdiction,
the provision that would otherwise be prohibited, invalid or unenforceable shall
be deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Agreement so long as
this Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

(d) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Texas (without giving effect to any conflicts or
choice of law provisions thereof).

 

[SIGNATURE PAGE FOLLOWS]

 

 3 

 

 

IN WITNESS WHEREOF, this Agreement is executed as of the date first set forth
above.

 

  QUANTUM MATERIALS CORP.         By:     Name:  Craig Lindberg   Title: Chief
Financial Officer         CARSON HAYSCO HOLDINGS, LP         By: Carson
Diversified GP, LLC   Its General Partner         By:     Name: W.C. Carson  
Title: Manager of the General Partner         CARSON DIVERSIFIED INVESTMENTS, LP
        By: Carson Diversified GP, LLC   Its General Partner         By:    
Name: W.C. Carson   Title: Manager of the General Partner

 

 4 

 

 

Exhibit A

 

Notice of Exercise

 

To: Quantum Materials Corp.       3055 Hunter Road       San Marcos, Texas 78666
      Attn: Sri Peruvemba, Chief Executive Officer

 

The undersigned Holder hereby elects to purchase 1,250,000 Shares of Quantum
Materials Corp. (the “Company”) pursuant to the terms of that certain Common
Stock Purchase Warrant, dated January 31, 2014 (the “Warrant”) and the terms of
the Agreement, dated October ___, 2016, by and among the Company, Carson Haysco
Holdings, LP and Carson Diversified Investments, LP (the “Agreement”). The
payment of the Exercise Price (as set forth in the Warrant) shall be the
cancellation of the remaining warrants to acquire Shares of the Company under
the Warrant.

 

Please issue a certificate or certificates representing said Shares in the name
of the undersigned or in such other name as is specified below:

 

_________________________________________

(Name)

 

_________________________________________

 

_________________________________________

(Address)

  

  CARSON HAYSCO HOLDINGS, LP         By:     Its General Partner         By:    
Name:     Title:  

 

 5 

 

 

Exhibit B

 

Notice of Exercise

 

To: Quantum Materials Corp.       3055 Hunter Road       San Marcos, Texas 78666
      Attn: Sri Peruvemba, Chief Executive Officer

 

The undersigned Holder hereby elects to purchase 1,250,000 Shares of Quantum
Materials Corp. (the “Company”) pursuant to the terms of that certain Common
Stock Purchase Warrant, dated January 31, 2014 (the “Warrant”) and the terms of
the Agreement, dated October ___, 2016, by and among the Company, Carson Haysco
Holdings, LP and Carson Diversified Investments, LP (the “Agreement”). The
payment of the Exercise Price (as set forth in the Warrant) shall be the
cancellation of the remaining warrants to acquire Shares of the Company under
the Warrant.

Please issue a certificate or certificates representing said Shares in the name
of the undersigned or in such other name as is specified below:

 

_________________________________________

(Name)

 

_________________________________________

 

_________________________________________

(Address)

 

  CARSON DIVERSIFIED INVESTMENTS, LP         By:     Its General Partner        
By:     Name:     Title:  

 



 6 

 

